ORDER

PER CURIAM.
Roy Wallace was convicted of two counts of violating § 195.211, RSMo 1994 (sale of a controlled substance). He was sentenced to 10 years imprisonment. He claims on appeal that the trial court erred in denying his defense counsel an opportunity to make a closing argument before announcing the decision. He also claims there was insufficient evidence that he was a participant in the prohibited transactions. He also appeals the denial of relief by the Rule 29.15 motion court on grounds that the evidence showed he was denied effective assistance of counsel in that counsel failed to conduct a reasonable investigation to locate a potential witness.
Wallace’s contentions on appeal are without merit. The judgment of conviction, and the judgment denying post-conviction relief are affirmed. Rules 30.25(b) and 84.16(b).